Citation Nr: 0832609	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-10 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969, from February 2000 to August 2000, and from August 2000 
to December 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  At entrance to his third tour of active duty service, the 
veteran's heart and vascular system evaluation was normal.

2.  Service treatment records show treatment for 
hypertension. 

3.  Hypertension continued to be shown after separation from 
service.  


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113,  5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The veteran is claiming entitlement to service connection for 
hypertension.  
For VA purposes, hypertension is defined as diastolic blood 
pressure predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101.

In considering the claim for service connection for 
hypertension, the Board begins by considering whether his 
disability existed prior to service.  In this regard, a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  See 38 U.S.C.A. § 1132.

In assessing whether the veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  His enlistment examination in May 2000 revealed 
normal heart and vascular system findings.  Although he 
checked "yes" in response to the question "have you ever 
had or have you now high or low blood pressure" at a report 
of medical history taken at that time, hypertension was not 
diagnosed by the examiner.  As such, because the entrance 
examination did not show a diagnosis of hypertension, he is 
presumed to be sound at time of entrance into active duty.  

Moreover, the claims file does not contain clear and 
unmistakable evidence to rebut such presumption.  The Board 
acknowledges several reports of medical history completed by 
the veteran prior to his third tour of active duty where he 
checked "yes" in response to the question "have you ever 
had or have you now high or low blood pressure."  However, 
upon medical examination, hypertension was never diagnosed by 
any examiner.  As such, and giving the veteran the benefit of 
the doubt, the Board will proceed under the premise that his 
hypertension did not preexist service. 

The service treatment records reflect several diagnosis of 
hypertension. For example, a March 2004 army health clinic 
treatment note indicated that the veteran had hypertension 
but was not on medication.  A November 2004 treatment record 
additionally indicated that he had hypertension and was 
taking Benicar.  Further, a May 2005 medical examination 
performed in conjunction with a medical evaluation board 
revealed a diagnosis of hypertension.  The Medical Evaluation 
Board subsequently found, in an August 2005 decision, that 
the veteran had a diagnosis of hypertension that did not 
exist prior to service and was permanently aggravated by 
service.  

An additional in-service treatment record from August 2005 
revealed a diagnosis of hypertension.  Moreover, an April 
2007 letter from the veteran's private treating physician 
noted that the veteran had been a patient since approximately 
1999 and "in July of 2004, [the veteran] started Benicar 
HCT, after being found hypertensive at work."  

The Board acknowledges the in-service treatment referable to 
hypertension. As the service treatment records reflect 
continuous medical treatment for hypertension, the Board 
finds that hypertension was shown in service.  

Next, post-service evidence reflects complaints and treatment 
for hypertension confirming the veteran's on-going treatment.  
For example, at the January 2008 hearing he indicated that he 
had been on medication for his hypertension on a daily basis 
since July 2004.  In this regard, the Board notes that he is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Additionally, a VA examiner in May 2006 diagnosed the veteran 
with "essential hypertension for the past five years."  
Based on the foregoing, the post-service clinical records 
reveal a continuity of hypertension symptomatology. 

Finally, service connection may be granted when a medical 
nexus is established between the claimed disorder and active 
duty service.  Specifically, the VA examiner noted in her 
report that the veteran's hypertension was "diagnosed 
approximately five years ago while the veteran was in the 
service." As such, the medical evidence supports a nexus 
between military service and his claim.  

Given that the evaluation of the veteran's heart and vascular 
system was normal at the time of entrance into his third tour 
of active duty service, hypertension was noted in service, 
and hypertension has been documented following service, in 
addition to the veteran's statement that he has suffered from 
continuous hypertension since service, the Board finds that 
service connection for hypertension is warranted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for hypertension is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


